Case 21-00899-RLM-13   Doc   Filed 05/12/21   EOD 05/12/21 12:59:56   Pg 1 of 5
Case 21-00899-RLM-13   Doc   Filed 05/12/21   EOD 05/12/21 12:59:56   Pg 2 of 5
Case 21-00899-RLM-13   Doc   Filed 05/12/21   EOD 05/12/21 12:59:56   Pg 3 of 5
Case 21-00899-RLM-13   Doc   Filed 05/12/21   EOD 05/12/21 12:59:56   Pg 4 of 5
 Case 21-00899-RLM-13           Doc     Filed 05/12/21    EOD 05/12/21 12:59:56         Pg 5 of 5




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                            Case No. 21-00899-RLM-13

 Christopher Chancey Lamb                          Chapter 13

 Debtor.                                           Judge Robyn L. Moberly

                           AMENDED CERTIFICATE OF SERVICE

I certify that on May 12, 2021, a copy of the foregoing Notice of Postpetition Mortgage Fees,
Expenses, and Charges was filed electronically. Notice of this filing will be sent to the following
party/parties through the Court’s ECF System. Party/parties may access this filing through the
Court’s system:

          Darrel J. Dolan, Debtor’s Counsel
          dolanbankruptcy@aol.com

          Ann M. DeLaney, Trustee
          ecfdelaney@trustee13.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on May 12, 2021, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and properly
addressed to the following:

          Christopher Chancey Lamb, Debtor
          10205 Bradbury Drive
          Indianapolis, IN 46231

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor
